Exhibit 10.15

VIACOM BONUS DEFERRAL PLAN

FOR DESIGNATED SENIOR EXECUTIVES

EFFECTIVE JANUARY 1, 2006

Section 1. Establishment and Purpose of the Plan.

1.1 Establishment.

(a) Effective August 28, 2002 Viacom Inc. established and maintained an unfunded
plan of voluntarily deferred compensation. This plan was known as the Viacom
Bonus Deferral Plan for Designated Senior Executives. The discussion below
refers to Viacom Inc. prior to 2006 as “Old Viacom” and to the Viacom Bonus
Deferral Plan for Designated Senior Executives prior to 2006 as the “Old Viacom
Bonus Deferral Plan for Designated Senior Executives.”

(b) On December 31, 2005, Old Viacom was restructured and separated into two
publicly traded companies – Old Viacom, which was renamed CBS Corporation, and a
new company outside the controlled group of Old Viacom, which was named Viacom
Inc. (EIN 20-3515052). New Viacom Inc. consists principally of the following
businesses: MTV Networks, BET, Paramount Pictures, Paramount Home Entertainment,
and Famous Music. This new plan – the new Viacom Bonus Deferral Plan for
Designated Senior Executives – was created, effective January 1, 2006, to
benefit the employees of the new Viacom Inc. (the “Company” or “Viacom Inc.”)
and its participating subsidiaries. Old Viacom approved the spinoff of benefit
liabilities associated with (1) participants in the Old Viacom Bonus Deferral
Plan for Designated Senior Executives who were employees of Old Viacom and its
subsidiaries on December 31, 2005 and became employees of a business which is
part of the new Viacom Inc. controlled group on January 1, 2006 and
(2) participants in the Old Viacom Bonus Deferral Plan for Designated Senior
Executives who terminated employment with Old Viacom and its subsidiaries prior
to December 31, 2005 and whose last employment with Old Viacom and its
subsidiaries prior to January 1, 2006 was with a business which is part of the
new Viacom Inc. controlled group on January 1, 2006 (including last employment
with the Paramount Pictures corporate office, but not with the Old Viacom
corporate office). The new Viacom Inc. adopted this new Plan, which was first
effective on January 1, 2006. The amount of any spun-off liabilities was
determined under the terms of the Old Viacom Bonus Deferral Plan for Designated
Senior Executives as in effect on December 31, 2005.

1.2 Purpose. The purpose of this Plan is to provide a means by which a Reporting
Employee may, in certain circumstances, elect to defer receipt of a portion of
his cash bonus paid under the Viacom Inc. Short-Term Incentive Plan and any
other comparable annual cash bonus plan sponsored by any Employer. This Plan is
intended to

 

1



--------------------------------------------------------------------------------

comply with Section 409A of the Internal Revenue Code, as amended (the “Code”).
However, the Plan remains subject to further modifications once final
Section 409A regulations or Internal Revenue Service guidance has been issued.

1.3 Reporting Employees. Participation in this Plan is limited to employees of
an Employer who are Reporting Employees. Any Bonus deferrals made under the
Viacom Bonus Deferral Plan by a Reporting Employee prior to the date he becomes
a Reporting Employee shall be transferred to the Plan as of the date such
employee becomes a Reporting Employee. Except as provided to the contrary
herein, any elections made under the Viacom Bonus Deferral Plan by a Reporting
Employee prior to the date his account is transferred to the Plan shall remain
in full force and effect in this Plan.

Section 2. Definitions.

The following words and phrases as used in this Plan have the following
meanings:

2.1 Account. The term “Account” shall mean a Participant’s individual account,
as described in Section 4 of the Plan. For Participants who have a positive
Account as of December 31, 2005, their Account shall equal the sum of their
Grandfathered Account and their Ongoing Account.

2.2 Board of Directors. The term “Board of Directors” means the Board of
Directors of the Company.

2.3 Bonus. The term “Bonus” means any cash bonus paid under the Viacom Inc.
Short-Term Incentive Plan and any other comparable annual cash bonus plan
sponsored by any Employer.

2.4 Bonus Deferral Contributions. The term “Bonus Deferral Contributions” means
the portion of the Participant’s Bonus that he elects to defer under the terms
of this Plan.

2.5 Committee. The term “Committee” means the Retirement Committee appointed by
the Board of Directors. The Committee may act on its own behalf or through the
actions of its duly authorized delegate.

2.6 Company. The term “Company” means Viacom Inc. (EIN 20-3515052).

2.7 Disability. A Participant shall be deemed to have incurred a “Disability” or
to be “Disabled” if the Participant was Disabled under the terms of the Old
Viacom Bonus Deferral Plan for Designated Senior Executives as of December 31,
2004 or if the Participant:

 

2



--------------------------------------------------------------------------------

(a) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or

(b) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the participant’s employer.

(c) Relationship to Termination. The date a Participant meets the definition of
Disability shall be treated as the date he terminates employment for purposes of
Section 5 of the Plan.

2.8 Eligible Employee. The term “Eligible Employee” means an employee of an
Employer who is an eligible employee under the Viacom Excess 401(k) Plan for
Designated Senior Executives. If an employee becomes an Eligible Employee in any
Plan Year, such employee shall remain an Eligible Employee for all future Plan
Years during which the Eligible Employee remains an eligible employee under the
Viacom 401(k) Excess Plan for Designated Senior Executives. All Employees who
were Eligible Employees under the Old Viacom Bonus Deferral Plan for Designated
Senior Executives immediately prior to January 1, 2006 will remain Eligible
Employees of this Plan, subject to this Section 2.8.

2.9 Employer. The term “Employer” means the Company and any affiliate or
subsidiary that adopts the Plan on behalf of its Eligible Employees.

2.10 Grandfathered Account. “Grandfathered Account” means the portion of a
Participant’s vested Account balance as of December 31, 2004 under the Old
Viacom Bonus Deferral Plan for Designated Senior Executives, adjusted for
earnings (or losses) thereon. The Company will keep appropriate records of the
Grandfathered Account.

2.11 Grandfathered Account Payment Option. “Grandfathered Account Payment
Option” means the payment option that applies to a Participant’s Grandfathered
Account in this Plan (see Section 4.2) and to his Grandfathered Account in the
Viacom Excess 401(k) Plan for Designated Senior Executives. A Participant’s
Grandfathered Account Payment Option will be his “Joint Payment Option” in
effect for the Old Viacom Bonus Deferral Plan for Designated Senior Executives
unless and until he changes his Grandfathered Account Payment Option pursuant to
Section 4.2(d)(1).

2.12 Investment Options. The term “Investment Options” means the investment
funds available to participants in the Viacom 401(k) Plan, excluding the
Self-Directed Brokerage Account.

2.13 Old Viacom. “Old Viacom” shall mean Viacom Inc., EIN 04-2949533, and its
successors. Effective January 1, 2006, this entity was renamed CBS Corporation.

 

3



--------------------------------------------------------------------------------

2.14 Old Viacom Bonus Deferral Plan for Designated Senior Executives. “Old
Viacom Bonus Deferral Plan for Designated Senior Executives” shall mean the
Viacom Bonus Deferral Plan for Designated Senior Executives, as sponsored by Old
Viacom. Effective January 1, 2006, this plan was renamed the CBS Bonus Deferral
Plan for Designated Senior Executives.

2.15 Ongoing Account. “Ongoing Account” means the portion of a Participant’s
Account other than his Grandfathered Account.

2.16 Ongoing Account Payment Option. “Ongoing Account Payment Option” means the
payment option that applies to a Participant’s Ongoing Account in this Plan (see
Section 4.2) and to his Ongoing Account in the Viacom Excess 401(k) Plan for
Designated Senior Executives. A Participant’s Ongoing Account Payment Option in
effect for the Old Viacom Bonus Deferral Plan for Designated Senior Executives,
if any, shall continue in effect under this Plan and shall be irrevocable.

2.17 Participant. The term “Participant” means an Eligible Employee who elects
to have Bonus Deferral Contributions made to the Plan.

2.18 Plan. The term “Plan” means the Viacom Bonus Deferral Plan for Designated
Senior Executives as set forth herein, as amended from time to time.

2.19 Reporting Employee. “Reporting Employee” means an Eligible Employee who is
identified by the Company as a reporting person for purposes of Section 16 of
the Securities and Exchange Act of 1934 or any employee of an Employer who is
eligible to participate in the Plan and whose securities may be attributable to
a Reporting Employee for purposes of Section 16 of the Securities and Exchange
Act of 1934.

2.20 Viacom 401(k) Plan. “Viacom 401(k) Plan” means, effective January 1, 2006,
the Viacom 401(k) Plan sponsored by the Company.

Section 3. Participation.

3.1 Election to Participate.

(a) An Eligible Employee must elect to participate in the Plan.

(b) For the Plan Year in which an employee first becomes an Eligible Employee,
such Eligible Employee must elect to make a Bonus Deferral Contribution with
respect to any Bonus scheduled to be paid in the next succeeding calendar year
within 30 days of the date he first becomes an Eligible Employee in order for
the election to be valid. Prior to December 31 of each Plan Year, an Eligible
Employee may elect to make a Bonus Deferral Contribution with respect to any
Bonus scheduled to be paid in the second succeeding calendar year. For example,
prior to December 31, 2006, an Eligible Employee may make a Bonus Deferral
Contribution election with respect to any

 

4



--------------------------------------------------------------------------------

cash bonus to be earned in 2007 that is scheduled to be paid in 2008 under the
Viacom Inc. Short-Term Incentive Plan. An Eligible Employee may make an Excess
Bonus Deferral Contribution election whether or not such employee previously has
made, or currently has in effect, any Excess Salary Reduction Contribution
election.

3.2 Amount of Elections.

Each election filed by an Eligible Employee must specify the amount of Bonus
Deferral Contributions in a whole percentage between 1% and 15% of the
Participant’s applicable Bonus.

Section 4. Individual Account.

4.1 Creation of Accounts. The Company will maintain an Ongoing Account in the
name of each Participant. Each Participant’s Ongoing Account will be credited
with the amount of the Participant’s Bonus Deferral Contributions, made in all
Plan Years. The Company will also maintain a Grandfathered Account for
Participants who have a vested account balance as of December 31, 2004 under the
Old Viacom Bonus Deferral Plan for Designated Senior Executives.

4.2 Election of Payment Option.

(a) Any Grandfathered Account Payment Option shall continue to apply until
changed by the Participant in accordance with this Section 4.

(b) Any Eligible Employee who does not have an Ongoing Account Payment Option in
effect shall elect an Ongoing Account Payment Option at the same time that the
Participant files his initial election to commence participation in the Plan
pursuant to this Section 4.

(c) (1) A Participant may elect to receive his Ongoing Account under either of
the following Payment Options: (i) a single lump sum; or (ii) annual payments
over a period of two, three, four or five years beginning, in either case, the
later of (I) on or about January 31 of the calendar year immediately following
the end of the Plan Year in which the Participant terminates employment, or (II)
as soon as practicable following the first of the month following or coincident
with the six-month anniversary of the Employee’s separation from service, within
the meaning of Code Section 409A. If no Ongoing Account Payment Option election
is made in accordance with the terms of the Plan or under the Viacom Excess
401(k) Plan for Designated Senior Executives, a Participant shall be deemed to
have elected to receive his Ongoing Account in a single lump sum to be paid the
later of (i) on or about January 31 of the calendar year immediately following
the end of the Plan Year in which the Participant terminates employment or
(ii) as soon as practicable following the first of the month following or
coincident with the six-month anniversary of the Employee’s separation from
service, within the meaning of Code Section 409A, unless the Participant elects
to be paid on or about January 31 of the 2nd, 3rd, 4th or 5th calendar year
following the year in which the Participant terminates employment. If a
Participant elects to receive annual payments over a period of two or more
years, such annual payments shall be made in substantially

 

5



--------------------------------------------------------------------------------

equal annual payments, unless the Participant designates, at the time of making
his Ongoing Account Payment Option election, a specific percentage of his
Ongoing Account to be distributed in each year. All specified percentages must
be a whole multiple of 10% and the total of all designated percentages must be
equal to 100%.

(2) A Participant may elect to receive his Grandfathered Account under either of
the following Payment Options: (i) a single lump sum; or (ii) annual payments
over a period of two, three, four or five years beginning on or about January 31
of the calendar year immediately following the end of the Plan Year in which the
Participant terminates employment. If no Grandfathered Account Payment Option
election is made in accordance with the terms of the Plan or under the Viacom
Excess 401(k) Plan for Designated Senior Executives, a Participant shall be
deemed to have elected to receive his Grandfathered Account in a single lump sum
on or about January 31 of the calendar year immediately following the end of the
Plan Year in which the Participant terminates employment. If a Participant makes
a Grandfathered Account Payment Option election to receive payments in a single
lump sum, such lump sum shall be payable on or about January 31 of the calendar
year immediately following the end of the Plan Year in which the Participant
terminates employment, unless the Participant elects to be paid on or about
January 31 of the 2nd, 3rd, 4th or 5th calendar year following the year in which
the Participant terminates employment. If a Participant elects to receive annual
payments over a period of two or more years, such annual payments shall be made
in substantially equal annual payments, unless the Participant designates, at
the time of making his Grandfathered Account Payment Option election, a specific
percentage of his Grandfathered Account to be distributed in each year. All
specified percentages must be a whole multiple of 10% and the total of all
designated percentages must be equal to 100%.

Example 1: If a Participant (i) elects (or is deemed to elect) a Grandfathered
Account or Ongoing Account Payment Option that provides for a lump sum payment
in the year following the Plan Year in which he terminates employment and
(ii) terminates employment in February 2006, such lump sum shall be paid on or
about January 31, 2007. A Participant alternatively could designate January 31
of 2008, 2009, 2010 or 2011 in which to receive his lump sum.

Example 2: If a Participant (i) elects a Grandfathered Account or Ongoing
Account Payment Option that provides for annual payments over a period of four
years and (ii) terminates employment in February 2006, the first installment
from his Grandfathered Account and his Ongoing Account will be paid on or about
January 31, 2007 and the subsequent payments will be made on or about January 31
of 2008 through 2010. Each payment on or about January 31 of 2007 through 2010
will be comprised of approximately 25% of the Participant’s Grandfathered or
Ongoing Account as of December 31 of the calendar year in which the Participant
terminates employment. A Participant alternatively could designate 10% of his
Grandfathered or Ongoing Account to be distributed in January 2007, 20% in
January 2008, 30% in January 2009 and 40% in January 2010; or, any other
combination of percentages that totals 100%.

 

6



--------------------------------------------------------------------------------

Example 3: If a Participant (i) elects (or is deemed to elect) a Grandfathered
Account or Ongoing Account Payment Option that provides for a lump sum payment
in the year following the Plan Year in which the Participate terminates
employment and (ii) terminates employment in October 2006, his Grandfathered
Account lump sum shall be paid on or about January 31, 2007 and his Ongoing
Account lump sum shall be paid in May 2007 (as soon as administratively
practicable following 6 months after his termination of employment).

Example 4: If a Participant (i) elects a Grandfathered Account or Ongoing
Account Payment Option that provides for annual payments over a period of four
years and (ii) terminates employment in August 2006, the first installment from
his Grandfathered Account will be paid on or about January 31, 2007 and the
subsequent payments will be made on or about January 31 of 2008 through 2010.
Each payment on or about January 31 of 2007 through 2010 will be comprised of
approximately 25% of the Participant’s Grandfathered Account as of December 31
of the calendar year in which the Participant terminates employment. The first
installment from his Ongoing Account will be paid in March 2007 (as soon as
administratively practicable following 6 months after his termination of
employment) and each subsequent payment made in January of 2008 through 2010
will be comprised of approximately 25% of the Participant’s Ongoing Account as
of the Participant’s date of termination.

(d) Changes.

(1) Grandfathered Account. With respect to a Grandfathered Account, a
Participant may change his Grandfathered Account Payment Option no more than
three times over the course of his employment with the Company or any affiliate.
A Participant may change an existing Grandfathered Account Payment Option only
one time in any calendar year. Any change of a Participant’s existing
Grandfathered Account Payment Option election made less than six months prior to
the Participant’s termination of employment for any reason shall be null and
void and the Participant’s last valid Grandfathered Account Payment Option shall
remain in effect.

(2) Excess 401(k) Plan for Designated Senior Executives Changes. Any change of
Grandfathered Account Payment Option election made by a Participant under the
Viacom Excess 401(k) Plan for Designated Senior Executives shall apply to the
Participant’s Account in this Plan.

4.3 Investments.

(a) All Bonus Deferral Contributions will be credited through December 31st of
the calendar year in which the Participant terminates employment with an amount
equal to such amount which would have been earned had such contributions been
invested in the same Investment Options and in the same proportion as the
Participant may elect, from time to time, to have his Salary Reduction
Contributions and Matching Employer Contributions invested under the Viacom
401(k) Plan; or if no such election has been made, in the Plan fund designated
by the Committee.

 

7



--------------------------------------------------------------------------------

(b) If a Participant elects (or is deemed to elect) a single lump sum
Grandfathered Account or Ongoing Account Payment Option payable in the first
calendar year following the calendar year in which the Participant terminates
employment and such payment is made on or about January 31 of the calendar year
immediately following the end of the Plan Year in which the Participant
terminates employment, no additional adjustments will be made to the
Participant’s Grandfathered Account or Ongoing Account after December 31st of
the calendar year in which the Participant terminates employment. If, however,
payment of the Participant’s Ongoing Account cannot be made until at least the
six-month anniversary of the Employee’s separation from service within the
meaning of Code Section 409A, the Participant’s Ongoing Account shall be
credited with earnings based on the rate of return in the Plan’s stable value
fund as designated by the Committee beginning January 1st of the calendar year
following the year in which the Participant terminates employment and continuing
through the end of the month of such six-month anniversary. If a Participant
elects a single lump sum Grandfathered Account or Ongoing Account Payment Option
payable in the second, third, fourth or fifth calendar year following the
calendar year in which the Participant terminates employment, the Participant’s
Grandfathered Account or Ongoing Account shall be credited with earnings based
on the rate of return in the Plan’s stable value fund as designated by the
Committee beginning January 1st of the calendar year following the year in which
the Participant terminates employment and continuing through December 31st of
the calendar year immediately preceding the calendar year in which the single
lump sum is paid.

(c) If a Participant elects annual payments, no additional adjustments will be
made to any amount payable in the first calendar year following the year in
which the Participant terminates employment. If, however, payment of the first
installment of a Participant’s Ongoing Account cannot be made until at least the
six-month anniversary of the Employee’s separation from service within the
meaning of Code Section 409A, the Participant’s Ongoing Account shall be
credited with earnings based on the rate of return in the Plan’s stable value
fund as designated by the Committee beginning January 1st of the calendar year
following the year in which the Participant terminates employment and continuing
through the end of the month of such six-month anniversary. For any annual
payments made in the second, third, fourth or fifth year following the calendar
year in which the Participant terminates employment, the Participant’s
Grandfathered or Ongoing Account shall be credited with earnings based on the
rate of return in the Plan’s stable value fund as designated by the Committee
beginning January 1st of the calendar year following the year in which the
Participant terminates employment and continuing through December 31st of the
calendar year immediately preceding the calendar year in which each payment is
made.

 

8



--------------------------------------------------------------------------------

(d) No provision of this Plan shall require the Company or the Employer to
actually invest any amounts in any fund or in any other investment vehicle.

4.4 Account Statements. Each Participant will be given, at least annually, a
statement showing (a) Bonus Deferral Contributions, (b) the balance of the
Participant’s Account after crediting Investments.

Section 5. Payment.

5.1 Payment on Account of Termination of Employment For Reasons Other Than
Disability. A Participant (or a Participant’s beneficiary) shall be paid the
balance in his Grandfathered Account or Ongoing Account following termination of
employment in accordance with the Grandfathered Account or Ongoing Account
Payment Option in effect with respect to the Participant.

5.2 Payment on Account of Disability. A Participant (or a Participant’s
beneficiary) shall be paid the balance in his Grandfathered Account or Ongoing
Account following the date he meets the definition of Disability in accordance
with the Grandfathered Account or Ongoing Account Payment Option in effect with
respect to the Participant. If a Participant no longer meets the definition of
Disability and returns to work with an Employer, no further payments shall be
made on account of the prior Disability, and distribution of his remaining
Grandfathered Account or Ongoing Account shall be made as otherwise provided in
this Section 5 at the time of his subsequent termination of employment.

Section 6. Nature of Interest of Participant.

Participation in this Plan will not create, in favor of any Participant, any
right or lien in or against any of the assets of the Company or any Employer,
and all amounts of Compensation deferred hereunder shall at all times remain an
unrestricted asset of the Company or the Employer. A Participant’s rights to
benefits payable under the Plan are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, or encumbrance. All payments
hereunder shall be paid in cash from the general funds of the Company or
applicable Employer and no special or separate fund shall be established and no
other segregation of assets shall be made to assure the payment of benefits
hereunder. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship, between any Employer and a Participant or any other
person, and the Company’s and each Employer’s promise to pay benefits hereunder
shall at all times remain unfunded as to the Participant.

Section 7. Hardship Distributions.

7.1 Hardship Definition. A Participant may request the Committee to accelerate
distribution of all or any part of the value of his Account solely for the
purpose

 

9



--------------------------------------------------------------------------------

of alleviating an immediate financial emergency. For purposes of this
Section 7.1, such an immediate financial emergency shall mean a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, or a dependent (as defined in
Section 152(a) of the Code) of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. This requirement is met only if the amounts distributed with
respect to an emergency do not exceed the amounts necessary to satisfy such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship),
including loans and withdrawals from the Viacom 401(k) Plan.

7.2 Committee Discretion. The Committee may request that the Participant provide
certifications and other evidence of qualification for such emergency hardship
distribution as it determines appropriate. The decision of the Committee with
respect to the grant or denial of all or any part of such request shall be in
the sole discretion of the Committee, whether or not the Participant
demonstrates that an immediate financial emergency exists, and shall be final
and binding and not subject to review.

Section 8. Beneficiary Designation.

A Participant’s beneficiary designation for this Plan will automatically be the
same as the Participant’s beneficiary designation recognized under the Viacom
Excess 401(k) Plan for Designated Senior Executives, unless a separate
designation of beneficiary for this Plan has been properly filed.

Section 9. Administration.

9.1 Committee. This Plan will be administered by the Committee, the members of
which will be selected by the Board of Directors.

9.2 Powers of the Committee. The Committee’s powers will include, but will not
be limited to, the power:

(a) to determine who are Eligible Employees for purposes of participation in the
Plan;

(b) to interpret the terms and provisions of the Plan and to determine any and
all questions arising under the Plan, including without limitation, the right to
remedy possible ambiguities, inconsistencies, or omissions by a general rule or
particular decision;

(c) to adopt rules consistent with the Plan; and

 

10



--------------------------------------------------------------------------------

(d) to approve certain amendments to the Plan.

9.3 Claims Procedure. The Committee shall have the exclusive right to interpret
the Plan and to decide any and all matters arising thereunder.

(a) Claim for Benefit. Claims as to the amount of any distribution or method of
payment under the Plan must be submitted in writing to the Committee. The
Committee shall notify the Participant of its decision by written or electronic
notice, in a manner calculated to be understood by the Participant. The notice
shall set forth:

(1) the specific reasons for the denial of the claim;

(2) a reference to specific provisions of the Plan on which the denial is based;

(3) a description of any additional material or information necessary to perfect
the claim and an explanation of why such material or information is necessary;
and

(4) an explanation of the Plan’s claims review procedure for the denied or
partially denied claim and any applicable time limits, and a statement that the
Participant has a right to bring a civil action under Section 502(a) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) following
an adverse benefit determination on review.

Such notification shall be given within 90 days after the claim is received by
the Committee (or within 180 days, if special circumstances require an extension
of time for processing the claim, and provided written notice of such extension
and circumstances and the date a decision is expected is given the Participant
within the initial 90-day period). The time period begins when the claim is
filed, regardless of whether the Plan has all of the information necessary to
decide the claim at the time of filing. A claim is considered approved only if
its approval is communicated in writing to the Participant.

(b) Review or Denial of Claim. Upon denial of a claim in whole or in part, a
Participant shall have the right to submit a written request to the Committee
for a full and fair review of the denied claim. A request for review of a claim
must be submitted within 60 days of receipt by the Participant of written notice
of the denial of the claim. If the Participant fails to file a request for
review within 60 days of the denial notification, the claim will be deemed
abandoned and the Participant precluded from reasserting it. Also, if the
Participant is not provided a notice of denial, the Participant may submit a
written request for review to the Committee.

The Participant shall have, upon request and free of charge, reasonable access
to, and copies of, all documents, records, and other information relevant to the
Participant’s claim for benefits. The Participant may submit written comments,
documents, records,

 

11



--------------------------------------------------------------------------------

and other information relating to the claim for benefits. The review shall take
into account all comments, documents, records, and other information submitted
by the Participant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
Failure to raise issues or present evidence on review will preclude those issues
or evidence from being presented in any subsequent proceeding or judicial review
of the claim.

(c) Decision by the Committee. The Committee will advise the Participant of the
results of the review within 60 days after receipt of the written request for
review (or within 120 days if special circumstances require an extension of time
for processing the request, and if notice of such extension and circumstances is
given to such Participant within the initial 60 day period).

The decision on review shall be in written or electronic form, in a manner
calculated to be understood by the Participant. The notice shall set forth:

(1) the specific reasons for the denial of the appeal of the claim;

(2) the specific reference to pertinent provisions of the Plan on which the
denial is based;

(3) a statement that the Participant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Participant’s claim for benefits;

(4) a statement describing any voluntary appeal procedures offered by the Plan
(if any) and the Participant’s right to obtain the information about such
procedures and a statement of the Participant’s right to bring an action under
Section 502(a) of ERISA.

To the extent of its responsibility to review the denial of benefit claims, the
Committee shall have full authority to interpret and apply in its discretion the
provisions of the Plan. The Committee may request a meeting to clarify any
matters deemed appropriate.

A Participant, beneficiary, or other individual alleging a violation of or
seeking any remedy under any provision of ERISA shall also be subject to the
claims procedure described in this Section 9.3. Any such claim shall be filed
within one year of the time the claim arises or it shall be deemed waived and
abandoned. Also, any suit or legal action will be subject to a one-year
limitation period, measured from the date a claim arises and tolled during the
period that any claim is pending under the claims procedures of this
Section 9.3.

9.4 Finality of Committee Determinations. Determinations by the Committee and
any interpretation, rule, or decision adopted by the Committee under the Plan or
in carrying out or administering the Plan shall be final and binding for all
purposes and upon all interested persons, their heirs, and personal
representatives.

 

12



--------------------------------------------------------------------------------

9.5 Severability. If a provision of the Plan shall be held illegal or invalid,
the illegality or invalidity shall not affect the remaining parts of the Plan,
and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included in the Plan.

9.6 Governing Law. The provisions of the Plan shall be governed by and construed
in accordance with the laws of the State of New York, to the extent not
preempted by the laws of the United States.

9.7 Gender. Wherein used herein, words in the masculine form shall be deemed to
refer to females as well as males.

Section 10. No Employment Rights.

No provisions of the Plan or any action taken by the Company, the Board of
Directors, or the Committee shall give any person any right to be retained in
the employ of any Employer, and the right and power of the Company to dismiss or
discharge any Participant is specifically reserved.

Section 11. Amendment, Suspension, and Termination.

The Committee shall have the right to amend the Plan at any time, unless
provided otherwise in the Company’s governing documents. The Board of Directors
shall have the right to suspend or terminate the Plan at any time. No amendment,
suspension or termination shall, without the consent of a Participant, adversely
affect the value of such Participant’s Account. In the event the Plan is
terminated, the Committee shall continue to administer the Plan in accordance
with the relevant provisions thereof.

 

13



--------------------------------------------------------------------------------

AMENDMENT TO THE

VIACOM BONUS DEFERRAL PLAN

FOR DESIGNATED SENIOR EXECUTIVES

 

1. Section 2.3 is amended to read as follows:

 

  2.3 Bonus. The term “Bonus” means (i) any cash bonus paid under the Viacom
Inc. Short-Term Incentive Plan and any other comparable annual cash bonus plan
sponsored by any Employer and (ii) for MTV Networks employees, any Commission
Overage paid on and after January 1, 2009.

 

2. Section 3.1(b) is hereby amended by deleting the first sentence thereof and
updating the example therein so that it reads as follows:

 

  3.1 (b) Prior to December 31 of each Plan Year, an Eligible Employee may elect
to make a Bonus Deferral Contribution with respect to any Bonus scheduled to be
paid in the second succeeding calendar year. For example, prior to December 31,
2007, an Eligible Employee may make a Bonus Deferral Contribution election with
respect to any cash bonus to be earned in 2008 that is scheduled to be paid in
2009 under the Viacom Inc. Short-Term Incentive Plan. An Eligible Employee may
make an Excess Bonus Deferral Contribution election whether or not such employee
previously has made, or currently has in effect, any Excess Salary Reduction
Contribution election.

 

14